ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Bumgarner on 06 August 2021.
The application has been amended as follows: 
IN THE CLAIMS
14-21. (Cancelled)


Response to Arguments
Applicant’s arguments, see remarks, filed 29 June 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 and its dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claim 1.
As to claim 1, the art has examples of seals being made from nickel based superalloys with 3 atomic % cobalt and 5 atomic % aluminum (See SHAH (US 20140363305 A1, REED (NPL Reference U on PTO 892 dated 02 July 2020)) and moving two superalloy bodies in frictional contact with one another with an amplitude of 0.0001 inches to 0.5 inches (See VIAT (NPL Reference V on PTO 892 dated 05 February 2020), VIAT (NPL Reference U on PTO 892 attached to this action), and KORASHY (NPL Reference V on PTO 892 attached to this action)), and creating a tribofilm on superalloys via sliding contact (analogous to the function of a seal) (See COSKUN (NPL Reference U on PTO 892 dated 05 February 2020), LAVELLA (NPL reference W on PTO 892 dated 05 February 2020), and KHAJURIA (NPL Reference V on PTO 892 dated 12 May 2020)), yet the closest prior art fails to disclose the combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12 August 2021